Citation Nr: 1512582	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-22 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.

2.  Entitlement to service connection for a gastrointestinal disability other than Crohn's disease, to include gastroesophageal reflux disease (GERD) and acid reflux.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her friend



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty for training from August 1988 to February 1989, and on active duty from January 2003 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a gastrointestinal disability other than Crohn's disease, to include GERD and acid reflux, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Crohn's disease had its onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for Crohn's disease have been met.  38 U.S.C.A. §§ 1110, 1111, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends in her April 2008 notice of disagreement that her Crohn's disease "condition was aggravated while I was mobilized [from January 2003 to June 2003]....[I]t was aggravated which cause[d] me not to [go] with my unit to Iraq.  I was too sick."

Similarly, at her March 2015 Board videoconference hearing, the Veteran testified that she began noticing really bad gastrointestinal problems approximately two weeks after mobilization in January 2003.  See transcript, p. 2.  She explained that she was treated three or four times at a troop medical clinic before she was sent to a civilian hospital.  Id., p. 3.  The Veteran's friend testified that the Veteran had experienced some acid reflux issues that were treated very well with medication prior to mobilization, and that during mobilization the Veteran began experiencing severe stomach pain, projectile vomiting, and diarrhea.  Id., pp. 5-6.  The Veteran testified that she had never experienced symptoms "that severe...until I was at Fort McCoy" for mobilization.  Id., p. 10.  She concluded that her Crohn's disease symptoms became permanently worse during that period of service.  Id., p. 11.

The medical evidence of record is consistent with the testimony of the Veteran and her friend.  First, the Veteran sought treatment for stomach pain in February 2003, during her mobilization to active duty, and the in-service clinician cited her history of acid reflux.  Second, a private physician, Dr. Randall Robyn, diagnosed the Veteran with ulcerative colitis versus Crohn's disease in August 2006, and testing performed that month by Prometheus Laboratories found that the Veteran tested positive for Crohn's disease, but not for ulcerative colitis.  Third, the December 2007 VA examiner likewise concluded that the Veteran's inflammatory bowel disease is "most likely due to Crohn's as she had abnormal small bowel biopsies."  Fourth, the Veteran testified in March 2015 that her doctor had explained to her that her Crohn's disease could have been extant at the time of her 2003 mobilization and treatment, and reacted to her stress and food intake during mobilization.  See transcript, pp. 4-5.  Fifth, consistent with the Veteran's testimony of permanent worsening, her treating VA physician wrote in August 2007 that she was having six-to-eight bowel movements per half-day.

The Board finds that the Veteran's lay evidence is competent and sufficient evidence to establish the onset because her lay testimony describing symptoms at the time supports the later August 2006 diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board further finds that the Veteran's statements are credible because they are supported by the record of in-service complaints and treatment, by the subsequent diagnosis of Crohn's disease, and by the consistent testimony and demeanor of the Veteran and her friend.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the Board may properly consider the internal consistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).

Where, as here, there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service, and (b) the preexisting condition was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet.App. 231, 234 (2012); 38 U.S.C. § 1111; 38 C.F.R. § 3.304 (2014).  Based on the foregoing, the government cannot find by a clear and unmistakable evidence standard that the Veteran's preexisting Crohn's disease was not aggravated by service.  Because she has the condition, the Board finds that service connection is warranted for Crohn's disease.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for Crohn's disease is granted.




REMAND

During her March 2015 Board videoconference hearing, the Veteran explained that her claims are properly understood as one claim for service connection for Crohn's disease, and a separate claim for GERD and/or acid reflux.  See transcript, pp. 13-14.  As such, the Board has bifurcated the Veteran's claims consistent with her descriptions and the diagnoses of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, she is seeking service connection for her symptoms regardless of how those symptoms are diagnosed or labeled); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The Veteran also testified in March 2015 that she is in receipt of Social Security Administration (SSA) disability benefits for her gastrointestinal problems.  See transcript, pp. 10-12.  As such, the AOJ must make all required attempts to obtain the Veteran's SSA records prior to the adjudication of that claim.  Golz v. Shinseki, 590 F.3d 1317 (2010).

Remand is also necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the December 2007 VA examiner diagnosed the Veteran with GERD, but did not provide an etiological opinion.  An opinion should be obtained and added to the claims file.

Since the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that she has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records, including those from the VAMC in Madison, Wisconsin, should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that she identify any outstanding VA and non-VA records pertaining to her gastrointestinal disability other than Crohn's disease, to include GERD and acid reflux, that are not already of record, including those from the VAMC in Madison, Wisconsin.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that she may submit additional lay statements from herself and from other individuals who have first-hand knowledge of the nature and onset of her symptoms of gastrointestinal disability other than Crohn's disease, to include GERD and acid reflux.  She should be provided an appropriate amount of time to submit this lay evidence.

3.  Make all required attempts to obtain the Veteran's SSA records, pursuant to her March 2015 testimony to the effect that she is in receipt of disability benefits for her gastrointestinal problems.

4.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination or medical opinion as to her gastrointestinal disability other than Crohn's disease, to include GERD and acid reflux.

The examiner should state whether it is at least as likely as not that the Veteran's gastrointestinal disability other than Crohn's disease, to include GERD and acid reflux, is related to or had its onset in service.

The examiner should also state whether it is at least as likely as not that the Veteran's gastrointestinal disability other than Crohn's disease, to include GERD and acid reflux, was aggravated beyond the natural progress of the disease during or as a result of her service.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's competent lay statements.  The examiner should specifically consider the December 2007 VA examiner's report.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and her representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


